DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 are currently pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the main part contacting the head must be shown or the feature(s) canceled from the claim(s). The main part (1) points to two components 4-5. No new matter should be entered.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1" and "4" have both been used to designate the signal collection unit (4) as well as the processing unit (5). This also occurs with several other components that include multiple numerals associated with them such as 61 and 1 and 4. 
Due to the same numerals extending to multiple components it is unclear if the “spring array” of claim 4 encompasses the springs of claims 6 and 16 as the 112 for that (below) is outstanding, the drawings being objected to as this subject matter is not shown.
Again, due to the lack of clarity (see 112 rejection below), it needs to be shown how what is described in claims 6 and 16 regarding the electrode body, protective sleeve, spring, and wire (shown clearly in Figure 4) are and the second conductive piece which is only also shown in Figure 3 as elements 72, 73 respectively. 
Element 62 is also problematic as it references two components (Figures 1 and 4) but what is shown in Figure 4 is not shown how it is incorporated into the design of Figure 1 given it can somehow replace that element 62.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 16 both include similar subject matter that appears to either overlap with the claims that they depend from in a very broad interpretation or is simply incorrect in both the claims and the Specification. The element 71 is a spring array and it is unclear if that the spring aspect of the “spring array” is due to the spring claims in 6 and 16, or if there are two sets of springs on top of each other. It is further unclear how 72 (first electrically conductive piece as claimed) can also be what is shown in Figure 4. The language is mirrored in the Specification; however, it is unclear either due to a translation issue or a simple lack of detail in the figures that might show how Figure 4 is incorporated into Figure 3 which would also clear up which elements are in the same embodiment with respect to the first/second conductive pieces, the spring array, and the springs of Figure 4. At present, again based on the issues above, it will be assumed for purposes of prosecution below that the individual pieces shown in Figure 3 at 71 (vertical pieces) are in fact the springs (of the spring array) and those springs are what is described in Figure 4 at element 62, and that the element 73 (second electrically conductive piece) is a very broad black box used to describe the other conductive pieces such as “electrode body” of Figure 4 and claims 6 and 16. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dennison et al. US Publication 2014/0316230 (hereinafter Dennison) in view of Phillips et al. US Patent 3,534,733 (hereinafter Phillips).
Regarding claim 1, Dennison discloses a brainwave signal collecting device (Figures 1A, E), comprising: a main part (element 153); wherein and make the main part 
Phillips teaches an electrode device that includes an elastic sleeve having a first opening (top portion of sleeve 10 includes an opening within 42), wherein the main part (30) is installed to the elastic sleeve (Figure 1), and the elastic sleeve is configured to be positioned by suction on a user head of a user through the first opening (column 2 lines 16-22 which details that rubber sleeve 10 is designed to attach via suction). It would have been obvious to the skilled artisan before the effective filing date to utilize the sleeve as taught by Phillips with the device of Dennison in order to aid in attachment of the device to the user’s tissue.
Regarding claim 2, Dennison discloses that the main part comprises: an elastically deformable brainwave signal collecting unit (elements 187-188); and a brainwave signal processing unit electrically connected with the brainwave signal collecting unit (element 157), but again is silent on the sleeve. Phillips teaches the sleeve as mentioned above and is combinable for the above-mentioned rationale. 
Regarding claim 3, Dennison discloses that the brainwave signal collecting unit comprises: a carbon nanotube array for collecting the brainwave signals (187-188 can be made of carbon nanotubes as per [0063]); and a spring having two ends (155), wherein one end of the spring is electrically connected with the carbon nanotube array (Figure 1B elements 154 and 150 where 150 is interchangeable with 187-188), and the 
Regarding claim 8, Dennison discloses that the brainwave signal processing unit is a brainwave signal processing circuit (157 is an amplifier which processes signals), but is silent on the sleeve specifics. Phillips teaches that a material of the elastic sleeve is a rubber or leather sleeve (column 2 lines 15-22).
Regarding claim 9, Dennison discloses that the brainwave signal processing circuit is located within the main part but is silent on the sleeve. Phillips teaches the sleeve as mentioned above which encapsulates the main part 30 and by extension the unit (157) of Dennison being within the main part would inherently have to be inside or outside of the sleeve of Phillips as those are the only two options with respect to the sleeve). It would have been obvious to the skilled artisan before the effective filing date to utilize the sleeve as taught by Phillips with the device of Dennison in order to aid in attachment of the device to the user’s tissue.
Regarding claim 10, Dennison is silent on the sleeve and where one would contact the main part. Phillips teaches the sleeve including a second opening around main part 30 as per Figure 1), wherein the resultant combination of Dennison with the unit within the main part as per Figure 1B at 157 would also be within the main part as shown in Phillips. It would have been obvious to the skilled artisan before the effective filing date to utilize the sleeve as taught by Phillips with the device of Dennison in order to aid in attachment of the device to the user’s tissue.
Regarding claim 11, see contents of rejected claim 8 above.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dennison in view of Phillips and in further view of Dalke US Publication 2015/0265176 (hereinafter Dalke).
Regarding claim 4, Dennison discloses that the brainwave signal collecting unit comprises: a first electrically conductive piece having two ends (188), wherein one end of the first electrically conductive piece is electrically connected with the array (Figure 1E), and the other end of the first electrically conductive piece is electrically connected with the brainwave signal processing unit (Figures 1B,1E where the skin contacts 187 and the signal is transmitted through 188 to another conductive piece 154 through the spring 155 to the processing unit 157 which is an amplifier). Dennison though teaches an array is silent on it being made of springs.
Dalke teaches an EEG monitoring device that includes a main part (206, Figure 18) that includes a signal collection unit (12, 14) with a spring array for collecting the brainwave signals (14 which can be pins or springs as per [0047]). It would have been obvious to the skilled artisan before the effective filing date to utilize the springs as taught by Dalke in lieu of the pins of Dennison as they are art recognized equivalents of each other as per Dalke ([0047]).
Regarding claim 12, see contents of rejected claim 8 above.
Claims 5-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dennison in view of Phillips and Dalke, and in further view of Shigeru et al. JP2011120866-A (hereinafter Shigeru).
Regarding claim 5, Dennison discloses a first conductive piece as mentioned above, but is silent on the second conductive piece as claimed. Shigeru teaches an 
Regarding claim 6, Dennison is silent on the second electrically conductive piece. the first electrically conductive piece and/or the second electrically conductive piece are electrically conductive electrodes each of which-and the electrically conductive electrode (element 67 as per Figures 16A and 18) comprises: an electrode body (pin shown in Figure 18); a protective sleeve having a top wall, one end of the electrode body extending into the protective sleeve and the-ether another end thereof of the electrode body being located outside the protective sleeve (near element 67 in Figure 18, see annotated figure below); a spring located in the protective sleeve (92) and connected with the top wall of the protective sleeve and the end of the electrode body extending into the protective sleeve (Figure 18); and a wire (40) with one end thereof located externally of the protective sleeve and the other end thereof extend its-extended through the top wall of the protective sleeve so as to be electrically connected with the end of the electrode body extending into the protective sleeve (Figure 18; where though the wire doesn’t extend through the top wall it is dependent on the size of the electrode 

    PNG
    media_image1.png
    807
    797
    media_image1.png
    Greyscale

Regarding claim 7, Dennison discloses that the first electrically conductive piece and/or the second electrically conductive piece is a spring (element 155).
Regarding claims 13-15, see contents of rejected claim 8 above.
Regarding claims 16, see contents of rejected claim 6 above. The other of the electrically conductive piece (first) is taught above by Dennison as being a spring (155).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794